Citation Nr: 0831082	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-38 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease 
claimed as the result of herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as the result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO in Roanoke, Virginia, which denied entitlement to service 
connection for Hodgkin's disease and diabetes mellitus, type 
II.  

The veteran requested a personal hearing at the RO in his 
December 2006 substantive appeal.  The veteran withdrew the 
request in a March 2008 submission.  The veteran testified 
before the undersigned at an August 2008 hearing at VA 
Central Office.  A transcript has been associated with the 
file.  The Board may proceed.  38 C.F.R. § 20.704(d).  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  The veteran has been diagnosed with Hodgkin's disease and 
diabetes mellitus, type II.

2.  The veteran was exposed to herbicides during active 
service in Okinawa, receiving contaminated equipment from 
Vietnam.


CONCLUSIONS OF LAW

The veteran's Hodgkin's disease was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

The veteran's diabetes mellitus, type II, was presumably 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has Hodgkin's disease and 
diabetes mellitus, type II, as a result of exposure to 
herbicides during service, while working in a warehouse 
receiving contaminated equipment from Vietnam.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
or 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  The veteran's medical records reflect 
diagnoses of Hodgkin's disease and diabetes mellitus, type 
II, in 2005.  Both Hodgkin's disease and diabetes mellitus, 
type II, appear on the list of diseases related to herbicide 
exposure.  See id.  

The veteran has testified, and his service department records 
show, that he worked in Okinawa, Japan on the Marine Corps 
base as a warehouseman in 1972 and 1973.  He alleges that his 
unit, the 3rd Service Battalion of the 3rd Marine Division, 
received equipment from the combat arms battalions operating 
in Vietnam for repair and decontamination.  To that end, the 
veteran has submitted a report of unit activities from July 
1972 to December 1972, showing that the service battalions 
had been cleaning jungle utilities for the rest of the 
division and conducting repair operations for a variety of 
divisional equipment.  

The Board notes initially that the veteran's service 
personnel records were not associated with the claims file.  
The veteran's service treatment records are now of record, 
and these show treatment at the 3rd Service Battalion 
dispensary in October 1972.  The Board is satisfied that the 
veteran was present with the unit at the relevant time.

The veteran has submitted two August 2006 statements from 
other servicemen who offered their knowledge of the 
activities of the 3rd Service Battalion.  The first, from 
J.P., a retired Marine staff sergeant, states that, in the 
later stages of the Vietnam conflict, Marine units were 
"redeployed from Vietnam back to Okinawa along with their 
supplies and equipment."  He further states that Marine 
bases operated decontamination processing units.  The second 
statement, from J.B., indicates that Marine units deploy with 
assigned equipment and supplies.  When moved from Vietnam to 
Okinawa, units brought contaminated equipment to the base.  
Furthermore, "[t]he on station personnel assigned to 
decontaminate and most importantly those personnel in Supply 
were subjected to various levels of contamination while 
receiving, inspecting and reissue of supplies [sic passim]."  
J.B. stated that he served two tours on Okinawa and is 
familiar with the Decontamination Teams procedures and 
conditions of the time.  

The Board finds that the evidence that the veteran was 
exposed to residual herbicides while working in the 3rd 
Service Battalion on Okinawa in 1972 and 1973 is at least in 
equipoise.  The veteran has testified to his own exposure and 
his account of the conditions of his service has been 
verified by the statements of J.P. and J.B.  The 3rd Service 
Battalion unit records indicate receipt of jungle utilities 
at the least.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran was exposed to 
herbicides during his period of active service.  

In sum, the Board finds that the veteran was exposed to 
herbicides used in the Vietnam conflict while serving on 
Okinawa in 1972 and 1973.  The veteran has also been 
diagnosed with Hodgkin's disease and diabetes mellitus, type 
II.  The requirements of 38 C.F.R. § 3.307(a)(6) are met, and 
service connection for both Hodgkin's disease and diabetes 
mellitus, type II, is warranted.  

The veteran's claims have been granted, as discussed above.  
As such, the Board finds that any error related to the 
Veterans Claims Assistance Act is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


ORDER

Entitlement to service connection for Hodgkin's disease 
claimed as the result of herbicide exposure is granted.

Entitlement to service connection for diabetes mellitus, type 
II, claimed as the result of herbicide exposure is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


